Title: Abigail Adams Smith to John Quincy Adams, 8 March 1792
From: Smith, Abigail Adams
To: Adams, John Quincy


New York March 8th 1792
it has been oweing to the multiplicity of business that I have had upon my hands for a forghtnight past that I have omitted giving my Brother earlier information of our intended departure for Europe— we expect to sail in the course of this month— at first we intended going in the March Packett—but found it impossible to get ready we have therefore postponed our departure a few days untill the equinoxial storms have blown over— the World assign different motives for this rather sudden movement some say that a Foreign appointment has been given to Mr Smith—but it is not of much consequence what the world say— you my Brother are entitled to know from me, and tis confided to you only—that it is not a public appointment which carries us a cross the Atlantick—but an engagement which Mr S has made to transact some private Business in Europe which he supposes will engage him a year or two it is his wish and my desire to accompany him as it is for so long a period and I know so well the disadvantages and ill affects of seperating families that I had rather suffer almost any inconvenience in the voyage than submit to it— we take our Chrildren with us for I cannot consent to Leave them
it would afford me much pleasure if I could see you before I go but the time is now so short that I fear it is impracticable unless your Business could permit you to sett out immeadiately upon the receipt of this I do not urge it but it would afford me great sattisfaction upon many accounts

I have been upon a visit to our friends at Philadelphia this Winter which was lengthened out much beyond my intention by the severe indisposition of our excellent Mother a day or two before I had intended Leaving them she was seized with the inflamatory rhumatism which was followed by the intermitting fever and she has been very much reduced with it them I stayd with her as long as my time would possibly admit and untill I thought her better Thomas writes me that She began to take the Bark on Sunday and thought herself upon the recovery Heaven Grant She may for her Life is very precious to us her Chrildren and to all who know her—
I frequently wished that you could have joined us there Charles was there a forghtnigt my Father received one or two Letters from you which pleased him much he has recovered his health and appears very well except being subject at times to a depression of spirits Thomas is very thin but enjoys his health tolerably and is as steady in the pursuit of his studies as his friends can wish and I hope he will succeed
there were a few Dollars left in Dr Tuftss hands for the purchase of articles which we shall not want you may receive them if you please and if possible let them bring you to see us—or keep them untill I call for them
remember me to all my friends tell them I shall think much of them all and beleive me yours affectionately
A Smith—
it is very Late—
